
	
		II
		112th CONGRESS
		1st Session
		S. 184
		IN THE SENATE OF THE UNITED STATES
		
			January 25
			 (legislative day, January 5), 2011
			Mr. Ensign introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To prohibit taxpayer bailouts of fiscally irresponsible
		  State and local governments.
	
	
		1.Prohibition on the use of
			 Federal funds to pay State obligationsNotwithstanding any other provision of law,
			 no Federal funds may be used to purchase or guarantee obligations of, issue
			 lines of credit to or provide direct or indirect grants-and-aid to, any State
			 government, municipal government, local government, or county government which
			 a nationally recognized statistical rating organization has determined has
			 defaulted on its obligations or is likely to default, absent such assistance
			 from the United States Government.
		2.Limit on use of
			 borrowed fundsThe Secretary
			 shall not, directly or indirectly, use general fund revenues or funds borrowed
			 pursuant to title 31, United States Code, to purchase or guarantee any asset or
			 obligation of any State government, municipal government, local government, or
			 county government or to otherwise assist such governments, in any instance in
			 which a nationally recognized statistical rating organization has determined
			 that the State government, municipal government, local government, or county
			 government has defaulted on its obligations or is likely to default, absent
			 such assistance from the United States Government.
		3.Limit on Federal
			 Reserve fundsThe Board of
			 Governors of the Federal Reserve System shall not, directly or indirectly, lend
			 against, purchase, or guarantee any asset or obligation of any State
			 government, municipal government, local government, or county government or to
			 otherwise assist such governments, in any instance in which a nationally
			 recognized statistical rating organization has determined that the State
			 government, municipal government, local government, or county government has
			 defaulted on its obligations or is likely to default, absent such assistance
			 from the United States Government.
		
